Citation Nr: 1101637	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-23 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative joint disease 
of multiple joints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1968. 

This claimed issue initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision by the 
RO which, in pertinent part, denied the Veteran's claim of 
service connection for degenerative joint disease of multiple 
joints.  The Veteran testified before the undersigned Veterans 
Law Judge (VLJ) in a hearing at the Board in Washington, DC in 
March 2008.  A transcript of this hearing is of record.  The 
Board remanded the issue on appeal in February 2009 and August 
2010 for further development of the record.


FINDING OF FACT

The currently demonstrated degenerative joint disease of multiple 
joints is not shown to be due to an event or incident of the 
Veteran's period of service, nor was arthritis noted within a 
year following service.


CONCLUSION OF LAW

Degenerative joint disease of multiple joints is not due to 
disease or injury that was incurred in or aggravated by active 
service; nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in January 2005, March 2009 and August 2010.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim and identified 
his duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the March 
2009 and August 2010 letter.  The notice requirements pertinent 
to the issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Laws and Regulations-Service Connection

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, 
certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).   

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2010).

Factual Background and Analysis

At the outset, it should be noted that the Veteran is service-
connected for left knee arthritis.

The Veteran asserts that his degenerative joint disease of 
multiple joints had its onset as a result of events during his 
period of service.  The Veteran's service treatment records 
reflect the following: in January 1966, he was seen after he fell 
from his bunk, hurting his left shoulder.  X-ray films of the 
shoulder showed no significant abnormalities.  In May 1966, he 
suffered a three-inch superficial laceration of the back and was 
given a tetanus shot.  In June 1966, he complained of a sore 
shoulder.  In August 1967, he injured his left hand and 
complained of a sore left thumb.  X-ray films were negative.  In 
September 1967, he complained of a sore thumb.  In October 1967, 
he fell and injured his left elbow.  The diagnosis was contusion 
of the left elbow.  In January 1968, he was seen for complaints 
of a sore right thumb, and gave a history of a right thumb injury 
four months earlier.  In August 1968, he complained of low back 
pain following assignment to KP.  His September 1968 separation 
physical examination was unremarkable and the associated 
September 1968 Report of Medical History indicated no problems 
with swollen or painful joints or arthritis.

Subsequent to service, VA treatment records document the 
treatment the Veteran received for various disorders, including 
degenerative joint disease of multiple joints.  In a July 1989 VA 
treatment record, the Veteran complained of pain, swelling and 
instability in the knees.  He used a cane and had recently been 
hospitalized where surgery was recommended.  The examiner noted 
the in-service injury to the left knee.  Objective examination 
showed mild increase in intra-articular fluid on the right; 
otherwise, the examination was unremarkable.  The impression was 
early degenerative joint disease of the right knee.  A March 1990 
VA examination report documents "right knee with slight 
effusion."  He had full extension of the right knee and flexion 
to 130 degrees.  There was no point tenderness or joint line 
tenderness and corresponding testing (McMurray, drawer) was 
negative.  The examiner concluded that there was no permanent 
disability but advised the Veteran to obtain further treatment to 
evaluate the knee effusion.  X-ray ray studies noted minimal 
osteoarthritis of the lumbar spine.

In an application for compensation or pension benefits, received 
in July 1992, the Veteran noted that he injured his back in 1982.

During a September 1992 VA medical examination, the Veteran 
related that he "cracked" his upper back in 1974, and had no 
specific injury to the low back, although he had experienced 
problems with the low back for the past five or more years.   X-
ray films of the lumbosacral spine were essentially normal.

A December 2001 VA X-ray film of the lumbosacral spine revealed 
multilevel degenerative disc disease. In a March 2002 VA 
treatment record, the Veteran denied any history of gout, 
fractures, dislocations, degenerative joint disease, degenerative 
disc disease, or joint injuries.  An April 2002 MRI of the lumbar 
spine revealed multilevel degenerative changes.  June 2004 VA X-
ray films of the hips showed a normal right hip and degenerative 
changes of the left hip.  February 2005 VA outpatient treatment 
records noted complaints of pain in the hands and back and legs.  
He had a known diagnosis of scleroderma for several years.  A 
March 2006 VA treatment record reported that the Veteran moved 
all his extremities well and had normal ranges of motion.

In the December 2009 VA examination report, the Veteran was 
diagnosed with, in pertinent part, degenerative arthritis of the 
knees and low back.  The examiner opined, that the "degenerative 
arthritis, multiple joints, primarily left knee, is at least as 
likely as not (50/50 probability) caused by or a result of 
military service.  In this regard, the examiner noted the 
Veteran's complaints of a left knee disorder during service and 
explained that he had persistent complaints of a left knee 
disorder subsequent to service (Based on this opinion, the RO 
granted service connection for the claimed left knee disorder 
only).  However, it was unclear whether the Veteran has current 
degenerative arthritis of any other joint(s), excluding the left 
knee disorder, etiologically related to his period of service.  
Accordingly, the Board remanded this issue in August 2010 for 
further examination in this regard.  Regarding the low back, the 
physician reviewed the service treatment records and the claims 
folder, noting the single complaint of low back pain in service, 
as well as a disability claim for a chronic nonservice connected 
back disorder.  She opined that lumbar spine arthritis was less 
likely as not due to military service.  In justifying her 
opinion, she noted that prominent back complaints and 
abnormalities were noted in 1990, years after the triggering 
injury.  She concluded that there was no sufficient evidence to 
connect the isolated back incident in 1968 to the Veteran's 
current back condition.

In the August 2010 VA examination report, the Veteran 
specifically complained of arthritis in his hands and right knee.  
His hands were worse than the right knee.  He complained of 
stiffness and pain in both hands for years (approximately 5 
years).  However, the examiner noted that in the previous 
December 2009 VA examination report the Veteran indicated the 
problem had been ongoing since 2001.  He had impairment in grasp 
capability because of the symptoms in his hands.  He complained 
of constant aching and pain in his hands manifested by an 
intensity level of 4-5 out of 10.  Cold weather and excessive 
work aggravated his hand pains and rest relieved the pain.  He 
denied any history of trauma to the hands.  With regard to his 
right knee, he complained his right knee disorder was secondary 
to overcompensation for the left knee disability.  He denied any 
history of trauma to the right knee and he used no assistive 
device for the right knee or hands.

The examiner noted that the Veteran was diagnosed with 
scleroderma in 2001.  On objective examination, the Veteran was 
diagnosed with mild degenerative changes of the right knee and 
arthralgias, deformities of both hands, secondary to scleroderma.  
The examiner noted that the Veteran's joint complaints were 
specific to the right knee and hands.  The examiner opined that 
it was less likely (less than 50/50 probability) that the 
arthritis of the multiple joints was caused by or a result of the 
Veteran's military service.  In this regard, the examiner 
explained that the Veteran's hands disorder was related to his 
scleroderma which was not service related.  With regard to the 
right knee arthritis, the examiner noted that there was no 
indication of a right knee disability in service or subsequent to 
service until approximately 2006 when the Veteran was evaluated 
for joint problems secondary to scleroderma.  Further the 
examiner explained that the right knee arthritis was less likely 
secondary to the service-connected left knee disability and more 
likely the result of regular wear and tear of post military 
activities and occupation.

Given its review of the record, the Board finds that service 
connection for degenerative joint disease of multiple joints is 
not warranted in this case.  In this regard, the Board notes that 
in the December 2009 VA medical examination, the physician 
concluded that it was less likely that the Veteran's low back 
disorder was caused by or a result of the Veteran's military 
service, and provided reasons for her opinion.  In the August 
2010 VA examination, the examiner concluded that it was less 
likely that the Veteran's degenerative joint disease of multiple 
joints was caused by or a result of the Veteran's military 
service.  In this regard, the examiner explained that hands 
disorder was related to his scleroderma which was not service 
related.  Further, the right knee arthritis was less likely 
secondary to the service-connected left knee disability and more 
likely the result of regular wear and tear of the Veteran's post 
military activities and occupation.  Further, nothing in the 
record indicates that arthritis of the hands or right knee was 
present in service or was manifest to a compensable degree in the 
year immediately after the Veteran's discharge from service.  

The law is clear, service connection for a disability on the 
basis of the merits of such claim is focused upon the existence 
of a current disability, which is present in this case; the 
existence of the disease or injury in service, which has not been 
documented; and a relationship or nexus between the current 
disability and any injury or disease during service, which is not 
shown in this case.   Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions).  Although the appellant is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis).  Inasmuch as there is no evidence to support 
the Veteran's contentions of degenerative joint disease of 
multiple joints etiologically related to his period of service, 
there is no basis upon which to award service connection.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable regarding this issue on appeal because the 
preponderance of the evidence is against his claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this issue on appeal is denied.


ORDER

Service connection for degenerative joint disease of multiple 
joints is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


